Per Curiam,
On the trial of this i :ase a single question of fact was involved. The trial judge, after stating to the jury what was claimed by ¡ he plaintiff on the oue hand and the defendant on the other, instructed them that their duty was to determine from the evidence what the truth was as to the dispute between the parties. In a case as simple as this, involving only a question of fact, an appeal by the losing party is seldom, if ever, advisable. This record is free fcom any semblance of error, and the judgment is afxxnad,